Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-OCT-2020
                                                         11:29 AM
                                                         Dkt. 5 ODAC


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                         KENNETH BEATY,
       aka Candise Day, Lakenya Love, and Tony Ann Love,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 1PC161001025)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ayabe, assigned by reason of vacancy)

         Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on September 8, 2020, is hereby rejected.

         DATED: Honolulu, Hawaiʻi, October 13, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Bert I. Ayabe